Citation Nr: 0918011	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-10 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1985 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and July 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the Veteran's application to reopen her claim for service 
connection for PTSD.  

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008.  

In September 2008, the Board found that new and material 
evidence had been received to reopen the claim, and remanded 
the case to the RO for additional development.  


FINDING OF FACT

The Veteran has PTSD which is related to an in-service 
stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim 
has been granted, no further notification or assistance is 
necessary, and deciding the appeal is not prejudicial to the 
Veteran.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 3.304(f)(3) indicate that if a PTSD claim is 
based on personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  

PTSD is currently diagnosed, as reflected by a December 2008 
VA psychiatric examination report.  The examiner stated that 
the Veteran meets the full criteria for a diagnosis of PTSD 
and that the Veteran's PTSD was secondary to the traumatic 
stressors she experienced while in the military.  

A friend of the Veteran (G.E.K.) has stated that the Veteran 
wrote to her during service and described sexual trauma.  A 
review of the record shows that the Veteran was in a 
relationship during service and became pregnant.  While it 
remains unclear as to whether the Veteran was the victim of a 
sexual assault, there is sufficient evidence to corroborate 
that she was in an abusive relationship during service.  The 
Veteran's daughter has stated that her father is very 
controlling, and that the Veteran suffered emotional abuse.  
The service treatment record also show that the Veteran was 
physically abused and punched by her son.  

The Veteran has been diagnosed as having PTSD as a result of 
her experiences during active service.  Resolving doubt in 
the Veteran's favor, the Board finds that service connection 
is warranted for PTSD.  See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for PTSD is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


